


Exhibit 10.41

 

THE AES CORPORATION

PERFORMANCE INCENTIVE PLAN
(As Amended and Restated March 13, 2008)

 

1.             Purpose of the Plan

 

The purpose of the The AES Corporation Performance Incentive Plan (the “Plan”)
is to advance the interests of the Company and its shareholders by providing
incentives to key employees with significant responsibility for achieving
performance goals critical to the success and growth of the Company. The Plan is
designed to: (i) promote the attainment of the Company’s significant business
objectives; (ii) encourage and reward management teamwork across the entire
Company; and (iii) assist in the attraction and retention of employees vital to
the Company’s long-term success.  The Plan has been amended and restated solely
to comply with Section 409A.

 

2.             Definitions

 

For the purpose of the Plan, the following definitions shall apply:

 

(a)           “Board” means the Board of Directors of the Company.

 

(b)           “Code” means the Internal Revenue Code of 1986, as amended,
including any successor law thereto.

 

(c)           “Committee” means the Compensation Committee of the Board, or such
other committee as is appointed or designated by the Board to administer the
Plan, in each case which shall be comprised solely of two or more “outside
directors” (as defined under Section 162(m) of the Code and the regulations
promulgated thereunder).

 

(d)           “Company” means The AES Corporation and any subsidiary entity or
affiliate thereof, including subsidiaries or affiliates which become such after
adoption of the Plan.

 

(e)           “Forfeit,” “Forfeiture,” “Forfeited” means the loss by a
Participant of any and all rights to an award granted under the Plan, including
the loss to any payment of compensation by the Company under the Plan or any
award granted thereunder.

 

(f)            “Participant” means any person: (1) who satisfies the eligibility
requirements set forth in Paragraph 4; (2) to whom an award has been made by the
Committee; and (3) whose award remains outstanding under the Plan.

 

(g)           “Performance Goal” means, in relation to any Performance Period,
the level of performance that must be achieved with respect to a Performance
Measure.

 

(h)           “Performance Measures” means any one or more of the following
performance criteria, either individually, alternatively or in any combination,
and subject to such modifications or

 

--------------------------------------------------------------------------------


 

variations as specified by the Committee, applied to either the Company as a
whole or to a business unit or subsidiary entity thereof, either individually,
alternatively or in any combination, and measured over a period of time
including any portion of a year, annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee: cash flow; cash flow from operations; earnings (including, but
not limited to, earnings before interest, taxes, depreciation, and amortization
or some variation thereof); earnings per share, diluted or basic; earnings per
share from continuing operations; net asset turnover; inventory turnover;
capital expenditures; debt; debt reduction; working capital; return on
investment; return on sales; net or gross sales; market share; economic value
added; cost of capital; change in assets; expense reduction levels;
productivity; delivery performance; safety record and/or performance; stock
price; return on equity; total stockholder return; return on capital; return on
assets or net assets; revenue; income or net income; operating income or net
operating income; operating income adjusted for management fees and
depreciation, and amortization; operating profit or net operating profit; gross
margin, operating margin or profit margin; and completion of acquisitions,
business expansion, product diversification, new or expanded market penetration
and other non-financial operating and management performance objectives.

 

To the extent consistent with Section 162(m) of the Code and the regulations
promulgated thereunder, the Committee may determine that certain adjustments
shall apply, in whole or in part, in such manner as specified by the Committee,
to exclude the effect of any of the following events that occur during a
Performance Period: the impairment of tangible or intangible assets; litigation
or claim judgments or settlements; changes in tax law, accounting principles or
other such laws or provisions affecting reported results; business combinations,
reorganizations and/or restructuring programs, including but not limited to
reductions in force and early retirement incentives; currency fluctuations; and
any extraordinary, unusual, infrequent or non-recurring items, including, but
not limited to, such items separately identified in the financial statements
and/or notes thereto in accordance with generally accepted accounting
principles.

 

(i)            “Performance Period” means, in relation to any award, the
calendar year or other period of 12 months or less for which a Participant’s
performance is being calculated, with each such period constituting a separate
Performance Period.

 

(j)            “Section 409A” shall mean Section 409A of the Code, the
regulations and other binding guidance promulgated thereunder.

 

(k)           “Retirement” means retirement of an employee as determined and
authorized by the Committee.

 

(l)            Total and Permanent Disability” means: (1) if the Participant is
insured under a long-term disability insurance policy or plan which is paid for
by the Company, the Participant is totally disabled under the terms of that
policy or plan; or (2) if no such policy or plan exists, the Participant shall
be considered to be totally disabled as determined by the Committee.

 

2

--------------------------------------------------------------------------------


 

3.             Administration of the Plan

 

(a)           The management of the Plan shall be vested in the Committee;
provided, however, that all acts and authority of the Committee pursuant to this
Plan shall be subject to the provisions of the Committee’s Charter, as amended
from time to time, and such other authority as may be delegated to the Committee
by the Board. The Committee may, with respect to Participants whom the Committee
determines are not likely to be subject to Section 162(m) of the Code, delegate
such of its powers and authority under the Plan to the Company’s officers as it
deems necessary or appropriate. In the event of such delegation, all references
to the Committee in this Plan shall be deemed references to such officers as it
relates to those aspects of the Plan that have been delegated.

 

(b)           Subject to the terms of the Plan, the Committee shall, among other
things, have full authority and discretion to determine eligibility for
participation in the Plan, make awards under the Plan, establish the terms and
conditions of such awards (including the Performance Goal(s) and Performance
Measure(s) to be utilized) and determine whether the Performance Goals
applicable to any Performance Measures for any awards have been achieved. The
Committee’s determinations under the Plan need not be uniform among all
Participants, or classes or categories of Participants, and may be applied to
such Participants, or classes or categories of Participants, as the Committee,
in its sole and absolute discretion, considers necessary, appropriate or
desirable. The Committee is authorized to interpret the Plan, to adopt
administrative rules, regulations, and guidelines for the Plan, and may correct
any defect, supply any omission or reconcile any inconsistency or conflict in
the Plan or in any award. All determinations by the Committee shall be final,
conclusive and binding on the Company, the Participant and any and all
interested parties.

 

(c)           Subject to the provisions of the Plan, the Committee will have the
authority and discretion to determine the extent to which awards under the Plan
will be structured to conform to the requirements applicable to
performance-based compensation as described in Section 162(m) of the Code, and
to take such action, establish such procedures, and impose such restrictions at
the time such awards are granted as the Committee determines to be necessary or
appropriate to conform to such requirements. Notwithstanding any provision of
the Plan to the contrary, if an award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

 

(d)           The benefits provided under the Plan are intended to be excepted
from coverage under Section 409A and the regulations promulgated thereunder and
shall be construed accordingly.  Notwithstanding any provision of the Plan to
the contrary, if any benefit provided under this Plan is subject to the
provisions of Section 409A and the regulations issued thereunder (and not
excepted therefrom), the provisions of the Plan shall be administered,
interpreted and construed in a manner necessary to comply with Section 409A and
the regulations issued thereunder (or disregarded to the extent such provision
cannot be so administered, interpreted, or construed.)

 

4.             Participation in the Plan

 

Officers and key employees of the Company shall be eligible to participate in
the Plan. No employee shall have the right to participate in the Plan, and
participation in the Plan in any one Performance Period does not entitle an
individual to participate in future Performance Periods.

 

3

--------------------------------------------------------------------------------


 

5.             Incentive Compensation Awards

 

(a)           The Committee may, in its discretion, from time to time make
awards to persons eligible for participation in the Plan pursuant to which the
Participant will earn cash compensation. The amount of a Participant’s award may
be based on a percentage of such Participant’s salary or such other methods as
may be established by the Committee. Each award shall be communicated to the
Participant, and shall specify, among other things, the terms and conditions of
the award and the Performance Goals to be achieved. The maximum amount of an
award that may be earned under the Plan by any Participant for any Performance
Period shall not exceed USD $5,000,000.

 

(b)           With respect to awards that are intended to be performance-based
compensation under Section 162(m) of the Code, each award shall be conditioned
upon the Company’s achievement of one or more Performance Goal(s) with respect
to the Performance Measure(s) established by the Committee. No later than ninety
(90) days after the beginning of the applicable Performance Period, the
Committee shall establish in writing the Performance Goals, Performance Measures
and the method(s) for computing the amount of compensation which will be payable
under the Plan to each Participant if the Performance Goals established by the
Committee are attained; provided however, that for a Performance Period of less
than one year, the Committee shall take any such actions prior to the lapse of
25% of the Performance Period. In addition to establishing minimum Performance
Goals below which no compensation shall be payable pursuant to an award, the
Committee, in its discretion, may create a performance schedule under which an
amount less than or more than the target award may be paid so long as the
Performance Goals have been achieved.

 

(c)           The Committee, in its sole discretion, may also establish such
additional restrictions or conditions that must be satisfied as a condition
precedent to the payment of all or a portion of any awards. Such additional
restrictions or conditions need not be performance-based and may include, among
other things, the receipt by a Participant of a specified annual performance
rating, the continued employment by the Participant and/or the achievement of
specified performance goals by the Company, business unit or Participant.
Furthermore and notwithstanding any provision of this Plan to the contrary, the
Committee, in its sole discretion, may reduce the amount of any award to a
Participant if it concludes that such reduction is necessary or appropriate
based upon: (i) an evaluation of such Participant’s performance;
(ii) comparisons with compensation received by other similarly situated
individuals working within the Company’s industry; (iii) the Company’s financial
results and conditions; or (iv) such other factors or conditions that the
Committee deems relevant. Notwithstanding any provision of this Plan to the
contrary, the Committee shall not use its discretionary authority to increase
any award that is intended to be performance-based compensation under
Section 162(m) of the Code.

 

6.             Payment of Individual Incentive Awards

 

(a)           After the end of the Performance Period, the Committee shall
certify in writing the extent to which the applicable Performance Goals and any
other material terms have been achieved.  Subject to the provisions of the Plan,
earned Awards shall be paid in the first calendar year immediately following the
end of the Performance Period on or before March 15th of such calendar year
(“Payment Date”).  For purposes of this provision, and for so long as the Code
permits, the approved minutes of the Committee meeting in which the
certification is made may be treated as written certification.

 

4

--------------------------------------------------------------------------------


 

(b)           Unless otherwise determined by the Committee, Participants who
have terminated employment with the Company prior to the end of a Performance
Period for any reason other than death, Retirement or Total and Permanent
Disability, shall Forfeit any and all rights to payment under any awards then
outstanding under the terms of the Plan and shall not be entitled to any cash
payment for such period. If a Participant’s employment with the Company should
terminate during a Performance Period by reason of death, Retirement or Total
and Permanent Disability or the Committee determines that an award is not
Forfeited, the Participant’s award shall be prorated to reflect the period of
service prior to his/her termination, death, Retirement or Total and Permanent
Disability, and shall be paid either to the Participant or, as appropriate, the
Participant’s estate, subject to the Committee’s certification that the
applicable Performance Goals and other material terms have been met.

 

(c)           The Committee shall determine whether, to what extent, and under
what additional circumstances amounts payable with respect to an award under the
Plan shall be deferred either automatically, at the election of the Participant,
or by the Committee.  All deferrals under The AES Corporation Restoration
Supplemental Retirement Plan shall be made in accordance with terms and
procedures of such plan.

 

7.             Amendment or Termination of the Plan

 

While the Company intends that the Plan shall continue in force from year to
year, the Company reserves the right to amend, modify or terminate the Plan, at
any time; provided, however, that no such modification, amendment or termination
shall, without the consent of the Participant, materially adversely affect the
rights of such Participant to any payment that has been determined by the
Committee to be due and owing to the Participant under the Plan but not yet
paid. Any and all actions permitted under this Section 7 may be authorized and
performed by the Committee in its sole and absolute discretion.

 

Notwithstanding the foregoing or any provision of the Plan to the contrary, the
Committee may at any time (without the consent of the Participant) modify, amend
or terminate any or all of the provisions of this Plan to the extent necessary
to conform the provisions of the Plan with Section 409A or Section 162(m) of the
Code, the regulations promulgated thereunder or an exception thereto regardless
of whether such modification, amendment, or termination of the Plan shall
adversely affect the rights of a Participant under the Plan.  Notwithstanding,
(i) Section 409A may impose upon the Participant certain taxes or other charges
for which the Participant is and shall remain solely responsible, and nothing
contained in this Plan shall be construed to obligate the Company for any such
taxes or other charges, and (ii) in no event shall the Committee or Board (or
any member thereof), or the Company (or its employees, officers, directors or
affiliates) have any liability to any Participant (or any other person) due to
the failure of the Plan to satisfy the requirements of Section 409A or any other
applicable law.

 

8.             Rights Not Transferable

 

A Participant’s rights under the Plan may not be assigned, pledged, or otherwise
transferred except, in the event of a Participant’s death, to the Participant’s
designated beneficiary, or in the absence of such a designation, by will or by
the laws of descent and distribution.

 

5

--------------------------------------------------------------------------------


 

9.             Funding/Payment

 

The Plan is not funded and all awards payable hereunder shall be paid from the
general assets of the Company. No provision contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent a Participant acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.  If any earned Award
is not paid by the Payment Date due to administrative impracticability, such
earned Award will be paid, without earnings, as soon as administratively
practicable thereafter.

 

10.          Withholdings

 

The Company shall have the right to withhold from any awards payable under the
Plan or other wages payable to a Participant such amounts sufficient to satisfy
federal, state and local tax withholding obligations arising from or in
connection with the Participant’s participation in the Plan and such other
deductions as may be authorized by the Participant or as required by applicable
law.

 

11.          No Employment or Service Rights

 

Nothing contained in the Plan shall confer upon any Participant any right with
respect to continued employment with the Company (or any of its affiliates) nor
shall the Plan interfere in any way with the right of the Company (or any of its
affiliates) to at any time reassign the Participant to a different job, change
the compensation of the Participant or terminate the Participant’s employment
for any reason.

 

12.          Other Compensation Plans

 

Nothing contained in this Plan shall prevent the Corporation from adopting other
or additional compensation arrangements for employees of the Corporation,
including arrangements that are not intended to comply with Section 162(m) of
the Code.

 

13.          Governing Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to its conflict of law provisions.

 

14.          Effective Date

 

The Plan’s material terms have been approved by the Company’s shareholders. 
This amendment and restatement of The AES Corporation Performance Incentive Plan
has been duly executed by the undersigned and is effective this 13th day of
March 2008.

 

 

The AES Corporation

 

 

 

By:

/s/

 

 

Jay L. Kloosterboer, Executive Vice

 

 

President, Business Excellence

 

6

--------------------------------------------------------------------------------
